Case 3:18-bk-00800-JAF Doc 1334 Filed 10/23/20 Page1of9

UNITED STATES BANKRUPTCY COURT
FOR THE MIDDLE DISTRICT OF FLORIDA F ] L E D

IN RE:

VARIOUS DEBTORS

0Gr UGA UR UG La

JACKSONVILLE, FLORIDA

VARIOUS CASES ocT 23 2020

CLERK, U.S. BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

NOTICE OF ADDRESS CHANGE

A CLAIM HAS BEEN FILED IN THE ATTACHED LIST OF CASES or deemed filed under 11 U.S.C, § [11 1Ca):
PLEASE TAKE NOTICE that the notice address and payment address for the below mentioned Creditor has changed.
Please update the cases and claims registers with the new information outlined below.

Prior Name and Address where notices should be
sent:

Specialized Loan Servicing LLC

8742 Lucent Blvd, Suite 300

Highlands Ranch, CO 80129

Phone: (800) 315-4757

Current Name and Address where notices should
be sent:

Specialized Loan Servicing LLC

6200 S. Guebec Street

Greenwood Village, CO 80111

Phone: (800) 315-4757

Dated: lo aa 6x0

Prior Name and Address where payments should be
sent:

Specialized Loan Servicing LLC

PO Box 636007

Littleton, CO 80163

Current Name and Address where payments should
he sent:

Specialized Loan Servicing LLC

6200 S, Quebec Street

Greenwood Village, CO 80111

Respectfully submitted,
Bonial & Associates, P.C.

 

raig Edehwan
1484] Dallas Parkway, Suite 300
Dallas, Texas 75254
(972) 643-6600
(972) 643-6698 (Telecopicr)
E-mail: POC Inauiries<? BonialPC com
Authorized Agent for Creditor

 

 
Case 3:18-bk-00800-JAF Doc 1334

Filed 10/23/20 Page 2 of 9

 

Case Number

Debtor 1 Name

Debtor 2 Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15-02251 Talavera, Nancy Gonzalez

15-03731 Hills Jr, Franklin

15-04381 Harrell, Brenda M.

15-04715 Krieger, Stacey Ann Krieger, Larry Richard
15-04901 Whyte, Michael B. Whyte, Christine M.
15-0491? Ramirez, Roberto J.

15-05831 White, Thea V.

1415-08553 Caswell, William Ernest

15-08562 Moghadasi, Farid

15-08860 | Farkas, Alexander

15-09055 Reyes, Daniel

15-09067 Vargas, Milagros

15-09161 Osterlind, Jeffery

15-09589 Lambiase, Vincent J. Lambiase, Michele H.
15-09589 Lambiase, Vincent J Lambiase, Michele H
15-10193 Somsamout, Preesa Somsamout, Anousone §$,
15-10287 Radwanski, Adam Ryan

15-10632 Mirabal, Delmari

15-10687 Heaid, Keven

15-11305 Ross, Jayne Marie Ross, Charles William
16-00154 Sylvestro , Nicholas John

16-00338 Hampton, Latroy S. Hampton, Shyihona R.
16-00473 Viack, Renee Van

16-00674 Mackenzie, Mark John Mackenzie, Phyllis Jean
16-00698 East, Gloria H

16-00698 East, Gloria H

16-00792 Santiago, Luz M.

16-00851 Parrott , Clayton Carl

16-01003 Pike, Douglas Danial

16-01020 Bialo, Patricia A.

16-01028 Pajic, Hamzo

16-01095 Garibaldi, James Ronald Garibaldi, Alicia Elizabeth
16-01460 Patel, Ajay Binbandhu Patel, Sheetal Ajay
16-01839 Jarvis, Lois M.

16-01842 Willems, Shane D. Willems, Laura A.
16-01956 Maestri, Ruth A. :
16-02001 Oliva, Yosvanis

16-02244 Lane , Debbie L

16-02267 Toribio, Jose M Toribio, Maria M.
16-02592 Marcial, Ir. , Felicito

 

 

 

 

 
Case 3:18-bk-00800-JAF Doc 1334

Filed 10/23/20 Page 3 of9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case Number | Debtor 1 Name Debtor 2 Name
16-02883 Torrey, Paul lames Torrey, Brenda Rice
16-02991 Green, Ronald S$.
16-02991 Green, Ronald S.
16-03002 Eckhardt, Ferdinand
16-03109 Salter, Ruttnet
16-03126 Arnold, Othel Thomas Riggins-Arnold, Rhonda LaValle
16-03426 Larocca, Susan
16-03650 Graves, Rasheda Dionne
16-0515 McCullum-Floyd, Andrea Joyce
16-05633 Hill, REGINA Irene
16-06653 Del Risco, Luis Arturo Acosta, Adriana Patricia
16-06742 Snyder, Dennis J.
16-06836 Dern, Jeffrey T.
16-07321 Smith, Jr., Randel Craig Smith, Jan Marie
16-07886 Jones, Rachael Olivia
16-08035 Passmore, Gary Jon Passmore, Melissa Ann
| 16-08208 PERKINS, Floyd Willbofard Perkins, Daralee Debra
16-08820 Irwin, Diane Irwin, Darryll Russell
" 16-11020 Beller, Todd M.
17-00132 Smith, JR, Larry
17-00135 Brown-King , Stacey Lashawn
17-00269 Newberry, Linda M. i
17-00764 Couch, Theresa Elizabeth
17-00919 Elliott, Riley Thomas Elliott, Sarah Nicole
17-0093? Ramos, Edwin
17-00932 Ramos, Edwin |
17-01254 Vucicevic , Branko
17-01549 Shavers, La'Shosha
17-01551 Puryear, Eric Gordon
17-01648 Frost, Sr., Jimmy L.
17-01648 Frost, Sr., Jimmy L.
17-01741 White, Deanna Lynne
17-01819 Pendleton Il, Glenn Edward Pendleton, Carol Ann
17-02030 Williams, Deborah Michelle
17-02074 Kunsberg, Ralph Lewis Kunsberg, Linda Diane
17-02103 Roberts, KevinLee
17-02370 Rogers, John Christopher Rogers, Kalia Teresa
17-02449 Atchison, Judy M.
17-02931 Taylor, Patricia C. |

 

 

j i 02947

 

Mauger, Edzer Muraille

 

 

 

 
Case 3:18-bk-00800-JAF Doc 1334

Filed 10/23/20 Page 4of9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Case Number | Debtor 1 Name Debtor 2? Name
17-03167 Walsh, Charles
17-03170 Koon, William Kirk
17-03188 Burkett, Brian Keith
17-03232 Lemus, lsabel Fernandez, Edwin
17-03297 Boyer, James C. Boyer, Jenny C.
17-03316 McCullah, Willie
17203335 Cambs, Angela
17-04165 Scott, James Clinton
17-05010 Grof, Denise A
17-05110 Rubino, Richard Rubino, Rochelle M.
17-05627 Yeung, Christopher K, Yeung, Luisa Yvetee
17-05698 Smelko, JOSEPH Adam
17-05729 Nieves, Josue Rivera
17-06018 Schaefer, Scott C. Schaefer, Annette Louise
17-06258 Gentry, Robert B
17-06333 Renelus, Paula Henry
17-0655? Mathis, Bettye
17-06755 McBride, Cindy Denise
17-06820 Gunning, Mary Jane Gunning, Christopher
17-06911 Tong, Spencer S. Tong, Neysa f.
17-07061 Barber, Kenneth Lennorris
17-07163 Joslin, Frank S. Joslin, Consuelo D.
17-07592 Vazquez, Severina
17-08496 Ailen, Hildra Lee Allen, Lisa Denise
18-00335 Stephens, Bobbi C
18-00485 Hunt, Lisa J.
18-00623 Abrams, Teresa Rene
18-00703 Koch, Richard Eugene Koch, Marjorie Ann
18-00800 __| Investment Inc. , GEA Seaside
18-00800 Investment Inc., GEA Seaside
18-00800 Investment Inc,, GEA Seaside
18-00840 Castillo, Zaneta Lynn
18-00863 Rodriguez, Pura C.
18-01070 Sindy, Yvette M
18-01111 Ravaglia, Alfio
18-01400 Gautier, lean Francais
18-01910 Tressler, Barry D, Tressler, Shari D.
18-02070 Ravelo, Richard Augusto Ravelo, Holly Janine
 18-02239 Paulk, Marcia A.
| 18-02354 af Mendez-Pagan, Manuel Cruz, Vivian Johan Falcon

 

 

 
Case 3:18-bk-00800-JAF Doc 1334

Filed 10/23/20 Page 5of9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case Number | Debtor i Name Debtor 2 Name
18-02447 Goff, Lloyd Wesley
18-02579 Schierenbeck, Ty John _
1838-02584 Rodriguez, Maria M.
18-02692 Castillo, Luis F. Castillo, Helen
18-03088 Svatos, Nikki Le
18-03097 Grace, Patricia Ann
18-03227 Lynch, Patrick J
18-03266 Scarpa, Kathryn Arlene
18-03607 Peyton, Jason M.
18-03655 Pesonen, Laurie
18-03993 Parks, Fred M |
18-04015 Fay, Christopher John
18-04344 Montgomery, lil, Lee E MONTGOMERY, Stacey G
18-04823 Bracamonte, Jorge P Arribas, Hilda D
18-04868 Anderson, Derrick Michael Anderson, Jennifer Leigh
18-04945 Suarez, Ratael Gonzalez, Maritza
| 18-05260 Lomba, Djair Teixeira |
18-05355 Leal, Judith P
18-05403 Keys, Sr., Jamie Alonzo
18-05661 Gandia, Aaron L Perez, Andry B
18-06259 Micallef, Dana
18-06422 Kelly, AM
18-06595 Hemingway, Richard Darvin
18-06875 Patino, Ana C.
18-07068 Armbruster, David Eugene Armbruster, Teresa Marie
18-07358 Beharry, Timia T,
18-07439 Julian, Michael Kirby
18-07559 Sudano, Brian Natale Sudano, Rachele Leigh
18-07824 Joseph, Knowland Paul Joseph, Ingrid
18-07893 Espinoza, Nally |
18-07894 Erlich, Michael A.
18-08041 Call Jr., William B. Call, Sandra §.
18-08958 Wastchak, Marjorie Ann .
18-09477 Figueroa, Miguel Angel Figueroa, Stephanie Lynn
18-10396 Palo, Lisa
18-10614 Armstrong, Audrey Lynn :
19-00095 Storr, Jose Brian McGarrity, Rona ¥.
19-00097 Thomas, Jefferson John : |
9-00239 Rodriguez Calderon, Hector Juan
' 19-002765 Ciesla, Gary Michael Ciesla, Lynn M

 
Case 3:18-bk-00800-JAF Doc 1334

Filed 10/23/20 Page 6 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ce Number | Debtor 1 Name Debtor 2 Name
19-00269 Castillo Jr, Adolfo
19-00269 Castillo, Jr., Adolfo
19-00427 Hicks, III, Eugene O. Hicks, Maxine
19-00512 Rodriguez, Leoncia
19-00641 Sandersan, Edna J.
19-00644 Khan, Shahabadeen Khan, Bibi Acklima
19-00652 Kicklighter, Tia Michelle
19-00683 Parveen, Suma
19-00835 Munaz, Hectar Hernando Munoz, Janet
i9-00842 Yaffe, Lacinda Ann
| 19-01040 Delesus, 5r., David DeJesus, Anila
19-01308 Janes, Jr., Truman Rudalph
19-01325 Sumlar, Barbara 8.
19-01358 White, Alexander R.
19-01368 Lee, Teresa Margaret
19-01519 Fernandez, Daniel E.
19-01578 Sannasardo, Robert J Sannasardo, TerriM
19-01768 NicRae Jones, Hannah
19-01768 Jones, Hannah McRae
19-01816 Jones, Girt Jones, Brenda Maria Thompson
19-02037 Aldrich, Robert Stephen Aldrich, Pamela Jean
| 19-02057 Wiggins, Lamanica S.
19-02092 Clark-Jackson, Tangerlar D.
19-02182 Fedrick, John L. Fedrick, Deborah Carol
19-02339 Johnson, Susan T
19-02600 Patton, Kelly Patton, Theodore
19-02810 Lewis JR., Irving Nelson Lewis, Jayce Ann
19-02898 McGee, Diane
19-02986 Ruise, Shirley M.
19-03571 Witherup, Felicia Yolanda
19-03963 Clements, Andrea Phillips
19-04044 \ Gatewood II, Darnell L. Gatewoad, Melissa A.
19-04132 | Velazquez, Victor
19-04198 Koller, Dana Beth |
19-04204 Urra, Jesse Maximillian Urra, Beatriz MARIA
19-04317 Mccall, Donnette Leatrice
19-04403 Trott, Mark W.
19-04417 James, Rhodora Lynn
19-04448 Vaskovsky, Keith Lee Vaskoveky, Linda Ann
19-04464 “Acton, JOSEPH Acton, Kimberly Ann

 

 

 
Case 3:18-bk-00800-JAF Doc 1334 Filed 10/23/20 Page 7 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ case Number | Debtor 1 Name 4 Debtor 2 Name
19-04549 Washington, Doretha
19-04553 Butts, Willie Darnell |
19-0469? - | Reynolds, Angelia A.
19-04713 Kop, Edward R. Kop, Barbara A.
19-04750 Shaw, John B. | Shaw, Deborah Jean
19-04934 Raffety, Kreig L. Raffety, Katherine E.

| 19-05294 Jonathas, Francois Josue Janathas, Blosette
19-05299 Abner, JOSEPH Anthony
19-05620 Montanez, Marisol
19-05814 Kessler, Peter Scott
19-05927 Williams, Michael C.
19-05987 Jose, Roberto Racima
19-06195 | Jordan, Mike Gary F
19-06494 Valarezo, Euro 0
19-06506 Duff Ill, Edwin H. Duff, Pamela W.
19-06517 Narvaez, Luis A.
19-06743 Capaldo, Michael
19-06758 Simmons, David L. Simmons, Carol V.
19-06909 Laabichi, Mohammed Laabichi, Margaret Mary
19-0741? Merchant, Itela
19-07431 Moore JR., James |
19-07472 Kimble, Nakeatha
19-08421 Donaldson, Jr., Headley G.
19-08544 Hatcher, Gregory D.
19-08758 Groves, Tonika
19-09992 Mims, Susan Marie
19-10668 Dongvort, Flora Lee
19-10729 Slover, William |
19-11150 Revilla, Jahn A.
19-11620 Ovsanik, Jr., Andrew Nicholas |
19-11735 Schiefler, Karen Rosalie
20-00086 Moran, John A Moran, Anita A
20-00224 Kling, Susan Lynn |
20-00257 Jones, Kathy T.
20-00311 smith, Dean Wendell Smith, Blythe Beverly
20-00419 Plasoti, Edmond Plasoti, Mimoza :
20-00451 Barnes, Jacquelyn A
20-00486 Langford, Cecilia Mary :
20-00520 Seidito, Salvatire
20-00633 Richardson, Elizabeth Yvonne

 

 

 

 

 

 

 

 
Case 3:18-bk-00800-JAF Doc 1334

Filed 10/23/20 Page 8 of 9

 

Debtor 1 Name

Debtor 2 Name

 

Case Number
20-00758

Mitchell, Julie Ann

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20-00769 | Ramirez, Roberto
20-00790 Gaw, Jennifer Jane
20-00851 Vasquez, Zenaida R. |
20-00856 Booras, Jean Marie 1
20-00865 Weldon, Kimmie D
20-01025 Maxey, Terri |
20-01058 Atkins, Crispian J. Atkins, Stephanie R. |
20-01137 Comella, Timothy Brian Comella, Cindy Ann :
20-01365 Castaneda, Daniel
20-01368 Dennis, Arthur R, Dennis, Pauline C.
| 20-01417 | Williams, Samantha Tania
| 20-01484 Williams, Garrett Lamar
20-01648 Hicks, Adam T.
20-01788 Granados, Diego Mauricio Paramo Paramo, Yelithza
20-01813 De La Cruz, Juan Bautista Rivera, Judith _ |
20-02056 , Hall, Patrick t. Hall, Alison
20-02187 Fitzgerald, Edward Francis
20-02287 Aguilar, Jose Luis
20-02336 Montayre, Joffre Pacana Montayre, Cynthia Marie |
20-02404 Willis, Jason Scott |
20-02436 _| Randosh, Ha Yong Kim
20-02484 Hartley, Brett Lawrence Hartley, Rachel
20-02586 Bharwarkar, Vamman Hayavadan | Dharwarkar, Malathi V.
20-02694 Nova, Genevieve Lynn
20-02694 Nova, Genevieve Lynn |
20-02901 _| McCoy, Norleen |
20-03493 Thomas, Latisha Evette
20-03643 Peraza, Hazel Liliana
20-03722 Larrimore, Franziska Margret
20-04271 Hoffman, JOSEPH Guy Hoffman, Donna Longwell
20-04414 Swider, Michael Anthony Swider, Amy Elizabeth
20-04414 Swider, Michael Anthany Swider, Amy Elizabeth
20-04422 Rajkumar, Gladys G.
20-04455 David, Gregory | Colberg- David, Ruth
20-04515 Harilal, Mahadeo Persaud 4
20-04616 Kabella, John Albert Pischeda, Sean Edward
| 20-04618 _| Martin, Clifton
20-05843 Whitter, Trent Derod |
| 20-05844 Landi, John Anthony

 

 

 

 

 
Case 3:18-bk-00800-JAF Doc 1334 Filed 10/23/20 Page9of9

 

   

Case Number Debtor 1 Name Debtor 2 Name

 

 

  

20-06584 Joline, Glen James Joline, Tracey Lyn

 

 

   

20-0698? Kiser, Randall D. Kiser, Amanda A.

 

 

 

 
